In an action, inter alia, to foreclose a mortgage, defendant Senior Avenue, Inc., appeals from an order of the Supreme Court, Putnam County, dated January 21, 1975, which, after a hearing, denied its motion to, inter alia, vacate a judgment of foreclosure and sale and a previously filed lis pendens, on the ground of payment in full. Order reversed, with costs, and motion remanded to Special Term for a further hearing to determine whether the amount of $194.74, referred to in the said order, was paid to plaintiffs attorneys by remittance through Western Union, as claimed. Special Term erred in failing to allow full development of the proof on this issue. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.